     Case: 3:19-cv-50168 Document #: 168 Filed: 09/01/21 Page 1 of 3 PageID #:606




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Stephon Harris,                                      )
                       Plaintiff,                    )
                                                     )       No. 19 CV 50168
v.                                                   )       Judge Iain D. Johnston
                                                     )
Rockford Police Department, et al.,                  )
                    Defendants.                      )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Stephon Harris alleges that the defendants violated his constitutional rights
including conspiracy to do so, see 28 U.S.C. §§ 1983, 1985, and engaged in willful and wanton
misconduct under state law during an incident in which he was arrested at his home. Two
defendants—the Rockford Police Department and its chief, Dan O’Shea—have moved to dismiss
the claims against them. Dkt. 153. The plaintiff had a chance to respond to the motion but never
did, and so the Court rules without the benefit of his views. For the reasons that follow, the
motion to dismiss is granted.

                                        BACKGROUND

        The following facts are based on the allegations of the Third Amended Complaint, which
for purposes of resolving the motion to dismiss the Court accepts as being true. See Landmark
American Ins. Co. v. Deerfield Constr., Inc., 933 F.3d 806, 809 (7th Cir. 2019). Based on a tip
from a witness who had been following Mr. Harris, on July 23, 2017, various officers with the
Winnebago County Sheriff’s Department arrested him at a home on Meridian Road in Rockford
for allegedly being involved in an accident involving injury or death. Compl. (Dkt. 93) ¶¶ 17,
24. They took him to Mercy Health Hospital to administer a DUI kit. Id. ¶ 24. Hospital staff
involuntarily injected him with a tranquilizer and anti-psychotic medication. Id. ¶ 25. After
being released from the hospital and transported to the Winnebago County Jail, defendant
corrections officers threw him to the ground, dragged and beat him, and grabbed his genitals. Id.
¶ 42. His requests for medical attention were denied. Id. ¶ 44. He bonded out on July 25, 2017,
and went to Rockford Memorial Hospital, which diagnosed him with a concussion and treated
him for headaches, neck pain, and visible injuries. Id. ¶ 47.

        The day after his release and based on another tip, various officers with the Rockford
Police Department responded to his residence at Packard Court in Rockford and arrested him for
allegedly beating his girlfriend. Id. ¶ 50. Officers handcuffed him, struck him in the gut, pinned
him against a squad car, caused him to fall face down onto the ground and held him there, and
then forced him into the squad car. Id. ¶ 55. Officers refused his request to be taken to a hospital
for medical attention, and instead transported him to the Winnebago County Jail. Id. ¶¶ 59, 60.
At the jail, corrections officers remembered him from the night before and beat him again. Id. ¶¶
66-76. After the beating, Mr. Harris requested medical attention but was refused. Id. ¶¶ 77, 86.
      Case: 3:19-cv-50168 Document #: 168 Filed: 09/01/21 Page 2 of 3 PageID #:607




        Mr. Harris alleges that the defendants violated his rights under the Fourth Amendment by
subjecting him to excessive force, failing to intervene to protect him from the other defendants,
refusing him medical care, and knew of their own conduct and the conduct of others but were
deliberately indifferent to the violations. He further alleges that they engaged in a conspiracy to
violate his constitutional rights, that the Sheriff’s Department maintained a policy, practice, or
custom of violating constitutional rights, and that the defendants engaged in willful and wanton
misconduct in violation of state law.

        Defendants Rockford Police Department and police chief Dan O’Shea filed a motion to
dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim because the
police department is not a suable entity, and because the complaint fails to describe any conduct
by O’Shea and therefore does not plausibly suggest a right to relief against him. Magistrate
Judge Jensen entered a briefing schedule on the motion to dismiss giving Mr. Harris to July 14,
2021, to respond, Dkt. 163, but he never did. As a result, the Court rules without the benefit of
his views.

                                           ANALYSIS

I.      Rockford Police Department

        The Third Amended Complaint names as a defendant the Rockford Police Department,
but not the City of Rockford. Dkt. 93. The Rockford Police Department is not a suable entity
separate from the City of Rockford. See Averhart v. City of Chicago, 114 Fed. Appx. 246, 247
(7th Cir. 2004). During a status hearing Judge Jensen conducted on May 27, 2021, to discuss the
motion to dismiss, defense counsel stated that the plaintiff could probably fix the issue in the
amended complaint the plaintiff anticipated filing, see Recording of May 27, 2021, Status
Hearing, presumably by substituting the City of Rockford. But the final deadline for that
amended complaint was June 1, 2021, see Dkt. 148 at 4, the plaintiff never amended, and now
the deadline has long since passed. The Rockford Police Department is not a suable entity, and
so the motion to dismiss it is granted.

II.     Dan O’Shea

        To defeat a motion to dismiss, the plaintiff must have alleged facts sufficient to “state a
claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007). This means that a plaintiff's well-pleaded factual allegations must allow “the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. Iqbal, 566 U.S. 622, 678 (2009). Although some case suggest group pleading may be
permitted in certain contexts, it is undisputed that each individual defendant is still entitled to
notice regarding his or her personal role in the purported constitutional injury. See Robles v. City
of Chicago, 354 F. Supp. 3d 873, 875 (N.D. Ill. 2019). If the allegations are based solely on
undifferentiated allegations of “defendants,” such that the complaint is based only on a theory of
collective responsibility, then it must be dismissed. Including a claim of conspiracy does not
cure this defect. Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013).



                                               -2-
    Case: 3:19-cv-50168 Document #: 168 Filed: 09/01/21 Page 3 of 3 PageID #:608




         The Third Amended Complaint never alleges that defendant O’Shea participated in either
incident during which Mr. Harris was arrested, beaten, and denied requests for medical attention,
or that he was ever present during any of that alleged conduct or had any basis for knowing it
was occurring. The amended complaint alleges that he and eighteen other named defendants all
“showed a reckless and/ deliberate indifference to their own and/or each others’ violations of
Plaintiff’s rights, caused the violations, and/or had knowledge of their own or each others’
treatment of Plaintiff and acquiesced and therefore are liable,” for the conduct that allegedly
occurred during his second arrest and confinement, Compl. (Dkt. 93) ¶ 89(c), and that he and two
other named defendants all “showed a reckless and/ deliberate indifferent to Defendants’
violations of Plaintiff’s rights, caused the violations, and/or had knowledge of Defendants’
treatment of Plaintiff and acquiesced and are therefore liable for their subordinates’ misconduct”
for the conduct that allegedly occurred during his first arrest and confinement, id. ¶ 91(c). But
liability under 28 U.S.C. § 1983 must be premised on personal involvement, or at least that in his
role as supervisor he knew about subordinates’ misconduct and facilitated, approved, condoned,
or turned a blind eye to it. “They must in other words act either knowingly or with deliberate,
reckless indifference.” See Morfin v. City of East Chicago, 349 F.3d 989, 1001 (7th Cir. 2003)
(internal quotation marks and citations omitted). Merely incanting that standard by alleging
“reckless indifference” without more does not plausibly suggest a basis of relief. See Bell
Atlantic, 550 U.S. at 555 (“a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to
relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do.”) (citation and alteration omitted). Nothing in the complaint
plausibly suggests any personal involvement by Mr. O’Shea, or that he even knew about it but
turned a blind eye, and therefore no basis for personal liability.

        The amended complaint does not identify whether Mr. O’Shea is sued in his individual or
official capacity claim. To the extent the plaintiff attempts to sue him in his official capacity,
such a claim is foreclosed because as police chief, Mr. O’Shea is not a final decision-maker. See
City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); Garrison v. Burke, 165 F.3d 565, 572
n.6 (7th Cir. 1999) (“Pursuant to Illinois statute, the Board of Police and Fire Commissioners are
the ultimate arbiters of policy and discipline,” citing 65 ILCS 5/10-2.1-17).

       Accordingly, the motion to dismiss Mr. O’Shea is also granted.

                                         CONCLUSION

       For the reasons given, and in the absence of opposition brief from the plaintiff, the
motion to dismiss by defendants Rockford Police Department and Dan O’Shea [153] is granted.
The Clerk is directed to terminate those defendants.


Date: September 1, 2021               By:     __________________________________________
                                              Iain D. Johnston
                                              United States District Judge




                                               -3-
